59 F.3d 178NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Glen E. LEFEBVRE and Nancy W. LeFebvre, Plaintiffs-Appellants,v.WINTER MEADOWS ASSOCIATION, LTD., a Colorado Corporation;Park Meadows Association, Ltd., doing business as WinterPark Meadows Lodge, doing business as Winter Park Meadows,Inc., a Colorado corporation;  Gerrie Book;  WilliamCallaway;  Chrysanthe Carpozi;  Pamela Cerveny;  JanDeberard;  Art Deberard;  Mary Helm;  Mary L. Johnston;  DonJones;  Harvard Larson;  Mary Kay Scholl;  Robert Seale;Harold M. Stein;  and Forrest Wooldridge, Defendants-Appellees.
No. 94-1491.
United States Court of Appeals, Tenth Circuit.
July 5, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Glen and Nancy Lefebvre appeal judgment entered against them by the district court in their action to win overtime pay under the Fair Labor Standards Act.  After a bench trial, the district court found that the Lefebvres had failed to prove either that they had been permitted or suffered to work overtime or that they had in fact worked overtime.  The court accordingly entered judgment for the Defendants.  We now affirm.


3
The Lefebvres contend that the factual findings made by the district court represent clear error.  They have, however, failed to point to any evidence in the record that leaves us "with the definite and firm conviction that a mistake has been made," see Las Vegas Ice & Cold Storage Co. v. Far West Bank, 893 F.2d 1182, 1185 (10th Cir.1990) (quotations omitted);  our independent review of the record has likewise failed to uncover any such evidence.  The Lefebvres recite the trial evidence that was favorable to them;  the trial court, however, was free to consider as well the contrary evidence offered by the Defendants.  The district court evidently chose not to credit the account given by the Lefebvres.  We cannot characterize such findings as clear error.  Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985).  The verdict reached by the district court plainly follows from the factual findings.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470